 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANNA KOROLEVA-MAHARAJH,                              Case No.: 19-CV-1997 JLS (LL)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13   v.                                                   MOTION TO REMAND TO UNITED
                                                          STATES CITIZENSHIP AND
14   ALANNA Y. OW, District Director,
                                                          IMMIGRATION SERVICES
     U.S. Citizenship and Immigration
15
     Services, San Diego District Office,
                                                          (ECF No. 4)
16                                     Defendant.
17
18         Presently before the Court is Plaintiff Anna Koroleva-Maharajh and Defendant
19   Alanna Y. Ow’s Joint Motion to Remand to United States Citizenship and Immigration
20   Services (“USCIS”) (“Joint Mot.,” ECF No. 4).              Good cause appearing, the Court
21   GRANTS the Joint Motion and REMANDS this action to USCIS for adjudication of
22   Plaintiff’s naturalization application within thirty (30) days of the date on which this Order
23   is electronically docketed. If Plaintiff’s naturalization application is not adjudicated within
24   thirty days of the date on which this Order is electronically docketed, Plaintiff MAY FILE
25   ///
26   ///
27   ///
28   ///

                                                      1
                                                                                   19-CV-1997 JLS (LL)
 1   an amended complaint within sixty (60) days of the date on which this Order is
 2   electronically docketed.
 3         IT IS SO ORDERED.
 4
 5   Dated: December 23, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
                                                                     19-CV-1997 JLS (LL)
